          Case 1:19-cv-00715-NONE-SAB Document 35 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KAREEM J. HOWELL,                                    Case No. 1:19-cv-00715-NONE-SAB (PC)

12                  Plaintiff,                            ORDER GRANTING DEFENDANTS’
                                                          REQUEST TO SEAL DOCUMENT
13           v.
                                                          (ECF No. 34)
14   MR. J. BURNS, et al.,

15                  Defendants.

16

17          Kareem J. Howell (“Plaintiff”), a state prisoner proceeding pro se and in forma pauperis,

18 filed this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Defendants’ notice to seal the un-redacted copy of the

20 Notice of Death of Defendant Sexton and the accompanying proof of personal service, filed

21 March 9, 2021. (ECF No. 34.) Defendants seek to seal the un-redacted copy of the Notice of

22 Death of Defendant Sexton to ensure the safety and security of Defendant Sexton’s surviving

23 family and to shield them from possible acts of retaliation, harassment, and to protect their

24 privacy. (Id.)

25          Local Rule 141(b) provides that requests to seal shall 1) set forth the statutory or other

26 authority for sealing; 2) the requested duration; 3) the identity, by name or category, of persons
27 to be permitted access to the documents; and 4) all other relevant information.

28


                                                      1
          Case 1:19-cv-00715-NONE-SAB Document 35 Filed 03/10/21 Page 2 of 2


 1 Two standards govern whether documents should be sealed: a “compelling reasons” standard,

 2 which applies to dispositive motions, and a “good cause” standard, which applies to non-

 3 dispositive discovery type motions. Kamakana v. Cty. & Cty. of Honolulu, 447 F.3d 1172, 1179

 4 (9th Cir. 2006); see also Pinto v. Pac. Creditors Ass’s., 605 F.3d 665, 677-78 (9th Cir. 2010).

 5 The “good cause” standard presents a lower burden for the party wishing to seal documents.

 6 Pinto, 605 F.3d at 678. Courts determine whether good cause exists to protect the information

 7 from being disclosed to the public by “balancing the needs for discovery against the need for

 8 confidentiality.” Id. (quoting Phillips ex re. Estate of Byrd v. General Motors Corp., 307 F.3d

 9 1206, 1213 (9th Cir. 2002). To establish good cause, a party must show “specific prejudice or

10 harm will result” absent sealing, Foltz v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1130

11 (9th Cir. 2003), which may include the need “to protect a party or person from annoyance,

12 embarrassment, oppression, or undue burden or expense,” Ctr. for Auto Safety v. Chrysler

13 Group, LLC., 809 F.3d 1092, 1097 (9th Cir. 2016) (quoting Fed. R. Civ. P. 26(c) ). The Court

14 finds that the “good cause” standard applies to the pending motion to seal because the underlying

15 motion, i.e., the notice of suggestion of death of Defendant Sexton, is a non-dispositive

16 discovery type motion.

17          The Court finds good cause to seal the identify and address of Defendant Sexton’s next of

18 kin. Accordingly, it is HEREBY ORDERED that Defendants’ request to seal the un-redacted

19 copy of Defendants’ Notice of Suggestion of Death of Defendant Sexton and the un-redacted
20 copy of the accompanying proof of personal service is GRANTED. The documents will be

21 destroyed or returned to Defendants’ counsel at the close of this case.

22
     IT IS SO ORDERED.
23

24 Dated:     March 10, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    2
